Title: To George Washington from Major General John Sullivan, 12 November 1778
From: Sullivan, John
To: Washington, George


  
    Dear General
    Head Quarters Providence [R.I.]Novr 12th [1778]
  
  Mr Temple is now on his way to Fredericksburgh with an intention to pay his Respects to your Excellency. From a long Acquaintance with this Gentleman’s Character and from every thing I can learn with respect to the part he has taken in the present Controversy—I think I can venture to assure your Excellency that his Wishes and Actions have been correspondently favorable to America. And I doubt not your Excellency will find him an intilligent and agreeable Gentleman. I have the Hono’r to remain Sir, with the most exalted Sentiments of Regard Yr Excellencys most obedient & humble Serv<t>

  Jno. Sullivan M.G.

